Fourth Court of Appeals
                                  San Antonio, Texas
                                         June 14, 2016

                                      No. 04-15-00595-CR

                                       David ARROYO,
                                          Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 399th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013CR8109
                           Honorable Ray Olivarri, Judge Presiding

                                         ORDER
       Appellant’s notice of appeal was filed with this court on September 29, 2015, and the
appellate record was determined to be complete on May 4, 2016. Accordingly, Appellant’s brief
was due to be filed with this court by June 3, 2016. See TEX. R. APP. P. 38.6(a). To date,
Appellant has not filed a motion for extension of time to file the brief or the brief.
         We ORDER Appellant’s attorney to either file Appellant’s brief or a motion to dismiss
this appeal within TEN DAYS of the date of this order. If no brief or motion is filed by that
date, we will abate this appeal to the trial court for an abandonment hearing. See TEX. R. APP. P.
38.8(b)(2). Appellant’s attorney is cautioned that, to protect appellant’s rights, this court may
“initiat[e] contempt proceedings against appellant’s counsel.” Id. R. 38.8(b)(4).



                                                     _________________________________
                                                     Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of June, 2016.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court